JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02187-RGK-JPR Date March 21, 2020

 

 

Title Robyn Wood v. Charter Communications LLC et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER REMANDING CIVIL ACTION TO
SUPERIOR COURT

I. INTRODUCTION

On September 6, 2019, Robyn Wood (“Plaintiff”) filed a Complaint in Superior Court against
her employer, Charter Communications-Spectrum, Inc. (“Defendant’’), alleging claims arising from
Defendant’s failure to accommodate her pregnancy.

On December 12, 2019, Plaintiff served Defendant with the Summons and Complaint, and on
December 20, Defendant filed its Answer. On March 6, 2020, Defendant filed a Notice of Removal to
this Court on the basis of diversity of citizenship, asserting that while Plaintiff is a citizen of California,
Defendant is a Delaware corporation with a headquarters and principal place of business in St. Louis,
Missouri.

Although Defendant’s notice of removal is outside the 30 day period from service of the
Complaint prescribed by 28 U.S. Code § 1446(b)(2)(B), Defendant contends that it is nevertheless
timely because Defendant did not learn the case was removable until it received interrogatory responses
specifying Plaintiff's requested compensatory damages on February 12, 2020. (See Notice of Removal
(“Notice”) § 7, ECF No. 1); 28 U.S. Code § 1446(b)(3), (c)(3)(a).

For the reasons stated below, the Court hereby REMANDS the action for lack of subject matter
jurisdiction.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 4
JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02187-RGK-JPR Date March 21, 2020

 

 

Title Robyn Wood v. Charter Communications LLC et al

 

I. JUDICIAL STANDARD

Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involves an amount in controversy that
exceeds $75,000. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must plausibly allege in
its notice of removal that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54 (2014). If the plaintiff contests, or the court
questions, the defendant’s allegation, the defendant must establish that the jurisdictional requirement has
been met by a preponderance of the evidence. Guas v. Miles, Inc., 980 F.2d 564, 566-67 (9th Cir. 1992)

Ill. DISCUSSION

Plaintiffs response to Defendant’s Special Interrogatory states that Plaintiff is seeking
$36,803.50 in compensatory damages, exclusive of emotional distress damages, punitive damages, and
attorneys’ fees. Specifically, Plaintiff seeks $21,000 in lost income, $5,069.75 in medical bills, and
$10,733.75 in consequential damages related to her inability to make car payments. Additionally,
Plaintiff contends that the $10,733.75 is based on a debt she has incurred which accrues interest at
12.9% per year. (Pl.’s Resp. To Def.’s Special Interrog. No. 5-7, Ex. 6 to Def.’s Notice of Removal.)
Assuming one year of interest, therefore, Defendants contend the final amount of compensatory
damages sought is $38,188.15.

Defendants argue that based on Plaintiff's requested awards for emotional distress damages,
punitive damages and attorneys’ fees—in addition to her requested compensatory damages—the amount
in controversy meets the jurisdictional threshold. The Court finds this reasoning faulty for two reasons.
The first of these is that these additional categories of damages are speculative, and Defendant has not
met its burden to demonstrate that they apply.

Defendant contends “that attorneys’ fees are provided by statute, specifically California
Government Code § 12965(b), thus requiring that Plaintiff's claims for such fees be considered in
determining whether the amount in controversy requirement has been met.” (Notice § 13.) The use of
such mandatory language, however, is misplaced.

Defendant cites to Galt v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1988) as supporting its
position. The Court in Galt stated that “where an underlying statute authorizes an award of attorneys'
fees, either with mandatory or discretionary language, such fees may be included in the amount in

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 4
JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02187-RGK-JPR Date March 21, 2020

 

 

Title Robyn Wood v. Charter Communications LLC et al

 

controversy.” Jd. (Emphasis added). The statute to which Defendant cites as awarding attorneys’ fees in
this case is couched in similarly discretionary terms: “In civil actions brought under this section, the
court, in its discretion, may award to the prevailing party. . . reasonable attorney’s fees and costs[.]” Cal.
Gov. Code § 12965(a) (emphasis added).

Defendants also cite to Fritsch v. Swift Transportation Co. of Arizona, LLC for the proposition
that an award of attorneys’ fees is mandatory in cases such as this one. See 899 F.3d 785, 794 (9th Cir.
2018) (“[I]f a plaintiff would be entitled under a contract or statute to future attorneys’ fees, such fees
are at stake in the litigation and should be included in the amount in controversy.”) Fritsch, however,
involved a statute under which an award of attorneys’ fees is mandatory. See Cal. Lab. Code § 218(a)
(“the court shall award reasonable attorney's fees and costs to the prevailing party.”) (emphasis added.)
As stated above, that is not the case here, where there is neither a contractual provision nor a mandatory
statutory imperative regarding an award of attorneys’ fees.

Defendants have likewise failed to meet their burden to demonstrate that emotional distress and
punitive damages are anything other than speculative in this case. Although Defendants cite to a litany
of cases in which awards of each were made, Defendant does not offer supporting facts from this case to
show why such an award would be likely here.

Secondly, the Court notes that if it were to take at face value Defendant’s assertions regarding
the amounts at issue for attorneys’ fees, punitive damages, and emotional distress damages, Defendant’s
removal would be untimely. Defendant was served with the Complaint on December 12, but did not
seek to remove until March 6. Defendant contends that its removal is timely because it only learned the
case was removable when it received interrogatory responses describing Plaintiff's requested
compensatory damages of $36,803.50 on February 12, 2020. See 28 U.S. Code § 1446(b)(3), (c)(3)(a).

However, Defendant also claims that in similar cases, Courts have awarded punitive damages
alone in amounts exceeding a million dollars, to say nothing of the requested attorney’s fees and
emotional distress damages. (Notice § 12.) If the Court accepts Defendants’ assertions regarding these
categories of damages as true, then Defendant did not learn anything from Plaintiff's interrogatory
responses that made the case removable, as Defendant could have removed immediately based on the
categories of damages requested on the face of Plaintiff's Complaint. See Dart Cherokee, 574 U.S. at 84
(“When the plaintiff's complaint does not state the amount in controversy, the defendant's notice of
removal may do so.”). In such a case, Defendant’s removal would therefore be untimely.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 4
JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02187-RGK-JPR Date March 21, 2020

 

 

Title Robyn Wood v. Charter Communications LLC et al

 

For the foregoing reasons, the Court REMANDS this action to the Superior Court.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 4
